Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 1 of 21 PageID #:
                                     1145
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 2 of 21 PageID #:
                                     1146
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 3 of 21 PageID #:
                                     1147
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 4 of 21 PageID #:
                                     1148
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 5 of 21 PageID #:
                                     1149
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 6 of 21 PageID #:
                                     1150
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 7 of 21 PageID #:
                                     1151
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 8 of 21 PageID #:
                                     1152
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 9 of 21 PageID #:
                                     1153
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 10 of 21 PageID #:
                                     1154
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 11 of 21 PageID #:
                                     1155
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 12 of 21 PageID #:
                                     1156
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 13 of 21 PageID #:
                                     1157
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 14 of 21 PageID #:
                                     1158
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 15 of 21 PageID #:
                                     1159
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 16 of 21 PageID #:
                                     1160
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 17 of 21 PageID #:
                                     1161
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 18 of 21 PageID #:
                                     1162
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 19 of 21 PageID #:
                                     1163
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 20 of 21 PageID #:
                                     1164
Case 1:17-cv-00052-IMK-MJA Document 114-19 Filed 07/08/19 Page 21 of 21 PageID #:
                                     1165
